EXHIBIT 10.5

FHLBank San Francisco

2008 EXECUTIVE INCENTIVE PLAN

PLAN PURPOSE

To optimize individual and Bank performance in accomplishing Board approved
goals and objectives.

PLAN OBJECTIVES

To motivate Bank executives to exceed individual and Bank goals which support
the business plan and long-term strategic plan. To attract and retain
outstanding executives by providing a competitive total compensation program,
including annual incentive award opportunity.

ELIGIBILITY

Participants are Bank executives whose performance has a major impact on the
Bank’s success. The 2008 participants are the incumbents in the Bank’s executive
officer positions, including:

Executive Vice President                         Senior Vice President

Participants must be employed by the Bank when payment is disbursed to be
eligible for an incentive award for the current plan year. Participants hired,
promoted, or who have a leave of absence during the plan year are eligible to
participate on a pro-rata basis. Participants hired or promoted on or after
October 1st will not be eligible to participate during the current plan year.

INCENTIVE GOALS AND MEASURES

Incentive Goals

For each participant there are individual goals, discretionary goals and Bank
goals, which are specifically weighted for each participant. The individual
goals support the Bank-wide goals and objectives. The discretionary goals
represent achievements that were not necessarily measured or identified under
the participant’s individual goals and assessed by the President and Chief
Operating Officer for the Senior Vice Presidents, and by the President for the
Chief Operating Officer.

The three Bank goals’ target achievement levels for 2008 are:

 

1. 2008 Potential Dividend Spread Goal: Dividend potential spread is at least
123.0 basis points.

 

2. 2008 Market Share Goal: Achieve a target market share of wholesale borrowings
and convert non-borrowing members into borrowing members.

 

  •  

Market share is divided into member segments. [*], the 2008 “goal year” will
begin on January 1, 2008 and will end on December 31, 2008, with goal
achievement based on the average daily balance of Bank credit for the full year.
For the other member segments, the 2008 “goal year” will run from September 30,
2007 through September 30, 2008.

 

  •  

Convert [*] non-borrowing members into borrowing members.

 

3. 2008 Community Investment Goal: Effectively execute community investment
programs and initiatives.

An outline of the three Bank goal weights and measures are attached as an
exhibit.

 

Actual achievement of Bank goals (1), (2), and (3) are subject to adjustment for
changes resulting from movements in interest rates, changes in financial
strategies or policies, any significant change in Bank membership, as well as
other factors determined by the Board.

 

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.



--------------------------------------------------------------------------------

Incentive Goal Achievement Measures

The plan rewards levels of goal achievement, as follows:

 

Achievement Level

  

Measure Definition

200% of target    The most optimistic achievement level based on reasonable
business assumptions and conditions. 150% of target    An optimistic achievement
level based on expected business. Target (100%)    Performance that is
considered a target level of successful plan achievement.
Threshold (75% of target)    A threshold level of performance.

Award Determination

Awards will be based on success in achieving individual and Bank goals. In the
case of the three Bank goals and objectives, the same achievement measures apply
to all participants. At yearend, accomplishments will be assessed and a
percentage of achievement will be determined for each goal and any award
determination will be at the discretion of the Board.

 

Percentage of Achievement Scale

  

Achievement Levels

    0% - 200%    200%   = Far Exceeds Target    150%   = Exceeds Target    100%
  = Target    75-99%   = Threshold

For each goal, the percentage of achievement will be multiplied by the
applicable weights. Each weighted achievement will then be added to determine
the total weighted achievement. The basis for award opportunity is total
weighted achievement. Performance from 75-99% (threshold level) is below the
target achievement level and, therefore, will result in an award less than a
target award. Performance below the threshold achievement level normally will
not result in an incentive award. The President and the Board of Directors have
full discretion to modify any and all incentive payments.

Incentive Award Pool

The Board approves an incentive award pool at the beginning of the plan period.
Portions of the pool may be allocated by the President to plan participants at
the end of the plan period based upon their overall goal achievement levels.

APPROVAL OF INCENTIVE AWARDS

All recommended incentive awards must be approved by the President and the Board
of Directors prior to payment. The Board of Directors has the discretion to
approve awards for achievement below 75% total weighted achievement. Award
recommendations are presented to the Board of Directors at the January 2009
Board meeting.

PLAN ADMINISTRATION AND IMPLEMENTATION

The President is responsible for overseeing the administration and
interpretation of the Plan.



--------------------------------------------------------------------------------

FEDERAL HOME LOAN BANK OF SAN FRANCISCO

2008 Corporate Goals

Dividend Spread Goal for 2008

 

Segment

Weight

 

75% Goal

Achievement

 

100% Goal

Achievement

 

150% Goal

Achievement

 

200% Goal

Achievement

40%   0.98%   1.23%   1.73%   2.23%

Market Penetration, Volume and Conversion Goals for 2008

 

Customer Segment

   Segment
Weight     75% Goal
Achievement   100% Goal
Achievement   150% Goal
Achievement   200% Goal
Achievement

[*]

   8 %   [*]   [*]   [*]   [*]

[*]

   8 %   [*]   [*]   [*]   [*]

[*]

   8 %   [*]   [*]   [*]   [*]

[*]

   8 %   [*]   [*]   [*]   [*]

[*]

   8 %   [*]   [*]   [*]   [*]

Total Member Business Goals

   40 %        

Community Investment Goals for 2008

 

     Segment
Weight     75% Goal
Achievement   100% Goal
Achievement   150% Goal
Achievement   200% Goal
Achievement

[*]

   6 %   [*]   [*]   [*]   [*]

[*]

   6 %   [*]   [*]   [*]   [*]

[*]

   8 %   [*]   [*]   [*]   [*]

Total Community Investment Goal

   20 %        

[*]

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.